Citation Nr: 1529396	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  14-05 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to dependent compensation for the Veteran's spouse. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1969 through December 1970.  He died in June 2012.  The appellant is the Veteran's surviving spouse. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  Jurisdiction of the claims folder was subsequently transferred to the RO in Oakland, California. 

The November 2012 decision denied the appellant's claim for entitlement to compensation for a dependent spouse for accrued benefits purposes.  On November 8, 2012, the appellant submitted an a notice of disagreement (NOD) arguing that she should have been substituted as the Veteran and granted compensation benefits paid at the rate for a Veteran with a dependent spouse for the period prior to his death.  In July 2015, the appellant was granted substitution by the RO.  


FINDINGS OF FACT

1. The Veteran and his wife were married on September [redacted], 1980. 

2. The Veteran's claim for dependent compensation for his spouse was pending at the time of his death.

3. A VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits, which listed the appellant as a dependent spouse of the Veteran, was received within one year of VA's request for identification of his dependents.  


CONCLUSION OF LAW

The criteria for entitlement to dependent compensation for the Veteran's spouse have been met.  38 U.S.C. §§ 1115, 5101, 5121 (West 2014); 38 C.F.R. §§ 3.401, 3.1000, 3.1010 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA)

The appellant's claim for compensation for a dependent spouse has been granted.  As this represents a full grant of the benefits sought on appeal, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to Increased Compensation for a Dependent Spouse

Although a Veteran's claims terminate with his death, certain survivors of a deceased Veteran are eligible to receive payments from VA of accrued benefits based upon the deceased Veteran's statutory entitlement to such benefits.

Accrued benefits are defined as periodic monetary benefits payable under laws administered by VA to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death.  38 U.S.C. § 5121 (West 2014); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994). There are various threshold requirements that an appellant must meet in order to pursue an accrued benefits claim.  One such requirement is that applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C. § 5121 (c); 38 C.F.R. § 3.1000 (c).  A claim for DIC is deemed to include a claim for accrued benefits.  Id. 

Another requirement is that a Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 1236, 1241-1242 (Fed. Cir. 1996) (a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the Veteran having a claim pending at the time of death, the surviving spouse has no claim upon which to derive his or her own application.)

The provisions of 38 C.F.R. § 3.1000(d)(5) define a claim for VA benefits pending on the date of death as a claim "filed" with VA that had not been finally adjudicated by VA on or before the date of death.  In addition, as noted, accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  See 38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

However, effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The revised statute provides that, "[i]f a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C. § 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C § 5121A (West 2014).  Unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 (August 2010).  

With regard to a claim for substitution, a claim is considered to be pending if the claimant had filed the claim with an agency of original jurisdiction but dies before the agency of original jurisdiction makes a decision on the claim.  See 38 C.F.R. § 3.1010(g).  A claim is also considered to be pending if, at the time of the claimant's death, the agency of original jurisdiction has made a decision on the claim, but the claimant has not filed a notice of disagreement, and the period allowed by law for filing a notice of disagreement has not expired.  Id.

In this instance, a claim for service connection for amyotrophic lateral sclerosis (ALS) was received on December 28, 2011.  On March 20, 2012, the Veteran was sent a letter informing him that his claim for service connection for ALS had been granted.  This letter stated that the Veteran was being paid as a single Veteran with no dependents and that further evidence was necessary to complete his claim for dependents.  The letter requested that the Veteran complete information regarding his dependents and return it to the RO.  

The Veteran did not submit information regarding his dependents prior to his death on June [redacted], 2012.  On July 19, 2012, the appellant submitted an application for Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits, which listed the appellant as a dependent spouse of the Veteran.  The RO granted the appellant DIC but denied accrued benefits stating that the Veteran did not have any pending claims at the time of his death. 

The appellant filed an NOD that asserted that she should have been substituted as the Veteran, and that she was entitled to accrued benefits based upon dependent compensation benefits for the Veteran's spouse that were owed to the Veteran at the time of his death.  The Board finds that, based upon the facts of record, the appellant's claim is warranted. 

When evidence of the Veteran's wife had not been associated with the file at the time of his death, typically a claim for accrued benefits would be denied; however, as the appellant has been accepted as a substitute, she is able to submit additional evidence with regard to any pending claims.   

As there is no dispute as to whether the Veteran's wife is an appropriate substitute or that she had been married to the Veteran since September [redacted], 1980, the appellant's claim depends on whether the Veteran had any pending claims, specifically a pending claim for dependent compensation, at the time of his death.

Under 38 U.S.C.A. § 1115, any Veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents, including a spouse and each child.  38 U.S.C.A. § 1115(1)(A); see 38 C.F.R. § 3.4(b)(2).  The award of such additional compensation shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).
 
While the Board notes that the Veteran did not specifically submit any documentation regarding a claim for dependent compensation prior to his death, the Veteran had filed a claim for service connection that had been granted within the prior year.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for additional compensation for dependents does not require a freestanding claim.  See Sharp v. Shinseki, 23 Vet. App. 267 (2009).  The Court stated the following: 

[T]he statute, however, does not define for the veteran how to acquire this additional compensation-that is, whether the "additional compensation" is a freestanding claim or part of every claim for VA compensation benefits that resulted in a rating decision that awarded or increased the veteran's disability rating above 30%.  Section 1115 is also silent on the issue of how the effective date for such entitlement is determined.  The statute simply states what factors must exist for a veteran to qualify for additional compensation for dependents-nothing more, nothing less...  

Based on the plain language of the statute, the Court is not persuaded by the Secretary's argument that section 1115 requires a freestanding claim for benefits...This view is supported by the plain language of section 1115: once VA determined [the appellant] was "entitled to compensation at the rates provided in section 1114" and had a disability rating "not less than 30[%]," VA immediately notified him that he was "entitled to additional compensation for dependents" and [the appellant] only needed to submit updated information about his dependents to receive it.  38 U.S.C. § 1115.

Sharp, at 272-273 (2009).

Here, the Veteran was rated at least 30 percent from the grant of service connection, and he was provided notification in March 2012 that if he submitted documentation regarding his dependents, then he would be entitled to additional compensation for his dependents.  Accordingly, the Board finds that a claim for benefits under benefits under section 1115 had been raised and was pending at the time of his death.  Since the appellant, as substitute, submitted documentation within one year of the rating decision, the Board finds that entitlement to dependent compensation benefits for the Veteran's spouse for accrued benefits purposes is warranted.  38 U.S.C. § 1115; 38 C.F.R. §§ 3.1000, 3.1010, 3.401. 





ORDER

Entitlement to dependent compensation benefits for the Veteran's spouse is granted. 



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


